 




EXHIBIT 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“ Agreement ”) is made and entered into June 30,
2017(the “Execution Date” ), by and between DS HEALTHCARE GROUP, INC. a Florida
corporation (collectively, the “ Company ”), and FERNANDO TAMEZ (“ Executive ”).




RECITALS




WHEREAS, the Company is presently engaged in developing products for skin care
and personal care needs on a global basis (the “ Business ”); and




WHEREAS, pursuant to this Agreement the Executive shall become the Company’s
CHIEF OPERATIONS OFFICER (“COO” )




WHEREAS, the Company desires to employ the Executive and benefit from his
contributions to the Company; and




NOW, THEREFORE, in consideration of the foregoing provisions, the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:




1. EMPLOYMENT .




1.1. EMPLOYMENT AND TERM .




The Company hereby agrees to employ the Executive and the Executive hereby
agrees to serve the Company, on the terms and conditions set forth herein, for a
term (“ Initial Term ”) commencing on June 30, 2017 (the “ Effective Date ”) and
expiring on June 29, 2019 (the “ Expiration Date ”) unless sooner terminated as
hereinafter set forth. The Initial Term of this Agreement, and the employment of
the Executive hereunder, shall be automatically renewed for one (1) year periods
(each, a “Renewal Term” ) thereafter until terminated in accordance hereunder,
unless terminated upon six months written notice prior to the end of the then
existing term in accordance with Section 4.9 hereof. (The Initial Term and any
automatic renewals shall be hereinafter referred to as the “ Employment Period
”).




DUTIES OF THE EXECUTIVE . During the Employment Period, the Executive shall
serve as COO of the Company. The job function and duties of the EXECUTIVE shall
be as follows: To oversee the operations of that part of the COMPANY that
encompasses Production, Distribution, Marketing, Sales, and Research and
Development; To supervise his assistant officers in each of these departments so
as to achieve maximum efficiency with minimum cost; and to ensure that all rules
and regulations regarding production and labor under his oversight are properly
observed.




In order to preserve the corporate structure, the COO and all other executive
officers of the Company shall be responsible to the Board of Directors as per
the Company By-Laws. The COO shall collaborate and communicate with the other
executives of the Company to insure that the Company operates smoothly and
effectively toward profitability and is in compliance with the Company By-Laws,
Compliance Manual and the regulations of the Securities and Exchange Commission
(SEC).




The Executive shall be required to report solely to, and shall be subject solely
to the supervision and direction of the Company’s Board of Directors (the “
Board ”) at duly called meetings thereof. During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to substantially commit all of his attention and
business time during normal business hours to the business and affairs of the
Company and, to the extent necessary to discharge the responsibilities assigned
to








--------------------------------------------------------------------------------

 







the Executive hereunder as a senior executive officer involved with the general
management of the Company, to use the Executive's reasonable best efforts to
perform faithfully and efficiently such responsibilities.




During the Employment Period, it shall not be a violation of this Agreement for
the Executive to (i) serve on corporate, civic or charitable boards or
committees; (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions; or (iii) manage personal investments and engage in
other business activities, so long as such activities do not significantly
interfere with the performance of the Executive's responsibilities as an
employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the date hereof, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the date hereof shall not thereafter be deemed to
interfere with the performance of the Executive's responsibilities to the
Company.







2. BASE COMPENSATION AND BONUS.




2.1. BASE SALARY. Commencing on the date hereof, the Executive shall receive a
base salary at the annual rate of not less than US$200,000 from June 30, 2017
through the term of this Agreement, with such Base Salary payable in
installments consistent with the Company's normal payroll schedule, subject to
required applicable withholding for taxes. The Base Salary shall be reviewed, at
least annually, for merit increases and may, by action and in the discretion of
the Board, be increased at any time or from time to time. At the sole discretion
of the Board, Company may adjust Executive's Base Salary to reflect annual
changes in the cost of living. In addition to the foregoing, the Company shall
review for an increase to the Base Salary upon the earlier of 12 months from the
Effective Date or the completion of a Transaction (as defined in Section 3.6(b),
below).




2.2. PERFORMANCE BONUSES. For each year during the Employment Period, the
Executive shall be eligible to receive a performance bonus based on the
company’s 1) achieving profitability and 2) achieving the annual targets set by
the Board after discussion with the executive to define the objectives for that
calendar year. The bonuses will be paid in cash and/or stock at the discretion
of the Board. The bonus for 2017 will be determined by the board during the
first quarter of 2018. For subsequent years, the Board may set targets ahead of
time.




3. OTHER BENEFITS.




3.1. EXPENSE REIMBURSEMENT. The Company shall promptly reimburse the Executive
for all reasonable expenses actually paid or incurred by the Executive in the
course of and pursuant to the Business of the Company, including expenses for
travel and entertainment, and cell phone, and related internet connectivity
expenses. The Executive shall account and submit reasonably supporting
documentation to the Company in connection with any expense reimbursement
hereunder in accordance with the Company's policies. In the event the Company
relocates its headquarters or otherwise requires the Executive to relocate, the
Company shall pay Executive a mutually acceptable amount sufficient to cover the
cost to executive of such relocation.




3.3. OTHER BENEFITS. During the Employment Period, the Company shall continue in
force all existing comprehensive major medical and hospitalization insurance
coverages, either group or individual for the Executive and his dependents
(collectively, the “ Policies ”), which Policies the Company shall keep in
effect throughout the term of this Agreement. In addition, the Company shall
obtain a disability policy for the Executive. The Executive and/or the
Executive's family, as the case may be, shall be eligible for participation in
and shall receive all benefits under all welfare benefit plans, practices,
policies and programs provided by the Company (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to senior executive officers or other peer
executives of the Company. This will be








--------------------------------------------------------------------------------

 







effective from the Execution date on forward. If for some reason the Executive
cannot participate immediately from the Execution date, the Company shall
reimburse the Executive for the monthly health insurance premiums that the
Executive is currently insured with. The Executive shall also be entitled to
participate in all incentive, savings and retirement plans, practices, policies
and programs and such other perquisites as applicable generally to senior
executive officers or other peer executives of the Company. Nothing paid to the
Executive under any plan or arrangement presently in effect or made available in
the future shall be deemed to be in lieu of the Base Salary payable to the
Executive pursuant to this Agreement. In the event the Company obtains key man
insurance covering the Executive, the Company shall be the beneficiary of such
insurance policy.




3.4. WORKING FACILITIES. The Company, as determined by the Board, shall furnish
the Executive with such facilities and services suitable to his position and
adequate for the performance of his duties hereunder.




3.5. PAID TIME OFF. The Executive shall be entitled to such number of paid
vacation and leave days in each calendar year as determined by the Board from
time to time for its senior executive officers. Initially, this period will
constitute four weeks.




3.6. DIRECTOR AND OFFICER INSURANCE. During the Employment Period, the Executive
shall be included under the Company’s director and officer insurance policy, if
and when available, and under the Company’s  general liability policy, which the
Company shall maintain during his employment with the Company, with policy
limits and Company deductibles as reasonably acceptable to the Executive and
which shall be an “occurrence” policy.




4. TERMINATION.




4.1. TERMINATION FOR CAUSE.




(a) The Company may terminate this Agreement for Cause ( on the “Termination
Date”) and may offer another agreement in its place at its discretion. The
Executive may, however, challenge any termination under this provision at his
discretion in a court of competent jurisdiction. For purposes of maintaining the
Company's image in the marketplace and investment world, The Executive may then
not act as the Company's COO in any other employment agreement offered by the
Company. For purposes of this Agreement, the term “Cause” shall mean:




(i) A material willful breach committed in bad faith by the Executive of the
Executive 's obligations hereunder which is not remedied in a reasonable period
of time after receipt of written notice from the Company specifying such breach;
OR




(ii) The conviction of the Executive of a felony based upon a violent crime or a
sexual crime involving baseness, vileness or depravity; OR




(iii) Material sanctions against the Executive, imposed or consented to, in his
capacity as an employee of the Company by regulatory agencies governing the
Company because of wrongful acts or conduct of the Executive which have a
material adverse effect upon the Company, its business, or ability to raise
funds; OR




(iv) Substance abuse by the Executive in a manner which materially affects the
performance of the Executive's duties under Section 1.2 hereof.




(b) Upon any termination of this Agreement pursuant to this Section 4.1, the
Executive shall be entitled to the compensation specified in Section 5.1 hereof.








--------------------------------------------------------------------------------

 







4.2. DISABILITY. The Company may terminate this Agreement upon the Disability
(as defined below) of the Executive, on or after January 1, 2017, in strict
accordance with the following procedure: Upon a good faith determination by not
less than a majority of the Board of the entire membership of the Board
(excluding the Executive) that the Executive has suffered a Disability, the
Company shall give the Executive written notice of its intention to terminate
this Agreement due to such Disability. In such event, the Executive's employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “ Disability Effective Date ”), provided that,
within the thirty (30) days after such receipt, the Executive shall not have
returned to full-time performance of the Executive's duties. For purposes of
this Agreement, “ Disability ” shall mean the absence of the Executive from the
Executive's duties with the Company whether or not consecutive as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive's legal representative (such agreement as to
acceptability not to be withheld unreasonably). The Termination Date for a
termination of this Agreement pursuant to this Section 4.2 shall be the date
specified by the Board in the resolution finding that the Executive has suffered
a Disability, which date may not be any earlier than 30 days after the date of
Board's finding. Upon any termination of this Agreement pursuant to this Section
4.2, the Executive shall be entitled to the compensation specified in Section
5.3 hereof.




4.3. DEATH. This Agreement shall terminate automatically upon the death of the
Executive on, or after June 30, 2017, without any requirement of notice by the
Company to the Executive's estate. The date of the Executive's death shall be
the Termination Date for a termination of this Agreement pursuant to this
Section 4.3. Upon any termination of this Agreement pursuant to this Section
4.3, the Executive shall be entitled to the compensation specified in Section
5.3 hereof.




4.4 TERMINATION BY THE COMPANY WITHOUT CAUSE. The Company may terminate the
Executive's employment, without cause, as provided in this Section 4.4. To
terminate the Executive's employment without cause in accordance with this
Section 4.4, the Company shall give the Executive written notice of such
termination. The Termination Date shall be the date specified by the Company in
such notice. Upon any termination of this Agreement pursuant to this Section
4.4, the Executive shall be entitled to the compensation specified in Section
5.4 hereof.




4.5. TERMINATION UPON A CHANGE IN CONTROL OF THE COMPANY.




(a) In the event a Change in Control (as hereafter defined) occurs during the
Employment Period, and the Executive elects to terminate his employment with
Company because Executive is (i) assigned any position, duties or
responsibilities that are significantly diminished or changed when compared with
the position, duties, responsibilities or compensation of the Executive prior to
such Change in Control, or (ii) forced to relocate to another location more than
50 miles from the Executive's location prior to the Change in Control without
compensation pursuant to Section 3.1, then the Executive shall be entitled to
the compensation specified in Section 5.5 hereof and any other compensation and
benefits provided in this Agreement in connection with a Change in Control of
the Company.




(b) For purposes of this Agreement, “ Change in Control ” shall mean the
acquisition by any individual, entity or group (a “ Person ”) of beneficial
ownership of shares or other securities representing 51% or more of the then
issued and outstanding stock of the Company.




(c) If the Executive elects to terminate his employment pursuant to the terms of
this Section 4.5, the Executive shall give the Company a written termination
notice. The Termination Date shall be the date specified in such notice, which
date may not be earlier than thirty (30) days nor later than ninety (90) days
from the Company's receipt of such notice.








--------------------------------------------------------------------------------

 







4.6. TERMINATION BY THE EXECUTIVE DUE TO POOR HEALTH. The Executive may
terminate his employment under this Agreement upon written notice to the Company
if the Executive's health should become impaired to any extent that makes the
continued performance of the Executive's duties under this Agreement hazardous
to the Executive's physical or mental health or his life (regardless of whether
such condition would be deemed a Disability under any other Section of this
Agreement), provided that the Executive shall have furnished the Company with a
written statement from a qualified doctor to that effect and provided further
that, at the Company's written request and expense, the Executive shall submit
to a medical examination by a qualified doctor selected by the Company and
acceptable to the Executive (which acceptance shall not be unreasonably
withheld) which doctor shall substantially concur with the conclusions of the
Executive's doctor. The Termination Date shall be the date specified in the
Executive's notice to the Company, which date may not be earlier than thirty
(30) days nor later than ninety (90) days from the Company's receipt of such
notice. Upon any termination of this Agreement pursuant to this Section 4.6, the
Executive shall be entitled to the compensation specified in Section 5.6 hereof.




4.7. VOLUNTARY TERMINATION BY THE EXECUTIVE. The Executive may terminate his
employment under this Agreement for any reason whatsoever upon not less than 90
days prior written notice to the Company. The Termination Date under this
Section 4.7 shall be the date specified in the Executive's notice to the
Company, which date may not be earlier than ninety (90) days from the Company's
receipt of such notice. Upon any termination of this Agreement pursuant to this
Section 4.7, the Executive shall be entitled to the compensation specified in
Section 5.7 hereof.




4.8 TERMINATION BY THE EXECUTIVE FOR GOOD CAUSE. In the event a Change in
Control (as defined above) occurs during the Employment Period, and the
Executive elects to terminate his employment with Company because Executive is
(i) assigned any position, duties or responsibilities that are significantly
diminished or changed when compared with the position, duties, responsibilities
or compensation of the Executive prior to such Change in Control, or (ii) forced
to relocate to another location more than 50 miles from the Executive's location
without his consent, the Executive shall be entitled to the compensation
specified in Section 5.8 hereof.




4.9 TERMINATION UPON THE EXPIRATION OF THE EMPLOYMENT PERIOD. As provided in
Section 1.1, the Company may terminate this Agreement by providing written
notice to the Executive at least six months prior to the end of the then
existing Term. The Termination Date under this Section 4.9 shall be the last day
of the then existing Term. Upon any termination of this Agreement pursuant to
this Section 4.9, the Executive shall be entitled to the compensation specified
in Section 5.9 hereof.




5. COMPENSATION AND BENEFITS UPON TERMINATION.




5.1. CAUSE. If the Executive's employment is terminated for Cause as provided in
Section 4.1(a), the Company shall pay the Executive his full Base Salary through
the Termination Date specified in Section 4.1(a) at the rate in effect at the
Termination Date, the Company shall reimburse Executive for any out-of-pocket
expenses, and the Company shall have no further obligation to the Executive
under this Agreement. If a court of competent jurisdiction decides upon appeal
of the Executive that the termination was invalid, then the Company must pay the
Executive all back salary, bonuses and benefits from the Termination Date.




5.2 INTENTIONALLY OMITTED.




5.3. DISABILITY OR DEATH. Upon the Executive's death, the Company shall pay to
the person designated by the Executive in a notice filed with the Company or, if
no person is designated, to his estate (i) any unpaid amounts of his Base Salary
and accrued vacation to the date of the Executive's death, plus the prorated
amounts specified in Section 5.12; and (ii) any payments the Executive's spouse,
beneficiaries or estate may be





--------------------------------------------------------------------------------

 







entitled to receive pursuant to any pension or employee benefit plan or life
insurance policy or similar plan or policy then maintained by the Company. Upon
full payment of all amounts required to be paid under this Section 5.3, the
Company shall have no further obligation under this Agreement. Notwithstanding
the foregoing, if Company failed to maintain a disability policy for the
Executive during the Term of this Agreement, then the Executive or his estate
shall continue to receive Twenty-Five Percent (25%) of Base Salary for a period
of ten (10) years, or until the disability is removed.




5.4 TERMINATION BY THE COMPANY WITHOUT CAUSE. If the Company terminates the
Executive's employment without cause in accordance with and subject to Section
4.4,




(a) the Company shall pay the Executive his full Base Salary through the
Termination Date specified in Section 4.4 at the rate in effect at such
Termination Date, plus the prorated amounts specified in Section 5.12;




(b) in lieu of further salary payments to the Executive for periods subsequent
to the Termination Date and in consideration of the rights of the Company under
Section 8, the Company shall pay as severance pay to the Executive, starting 30
days following the Termination Date, a minimum of one year’s salary in mutually
agreed installments or as a lump sum in cash or shares of equal value (based on
30 day averaged market price) except that if the company has a market
capitalization of $100 Million or more (based on 30 day averaged market price),
then the Termination pay shall be $1,000,000.




(c) all of the Executive Options, if any, shall automatically vest and become
fully exercisable.




5.5 TERMINATION UPON A CHANGE IN CONTROL. If the Executive terminates this
Agreement upon a Change in Control of the Company pursuant to Section 4.5, then
the Company shall pay the Executive his full Base Salary through the Termination
Date specified in Section 4.5, at the rate in effect at such Termination Date.




5.6. TERMINATION BY THE EXECUTIVE DUE TO POOR HEALTH. If the Executive
terminates this Agreement pursuant to Section 4.6 hereof, the Company shall pay
to the Executive any unpaid amounts of his Base Salary and accrued vacation to
the Termination Date specified in Section 4.6, plus any disability payments
otherwise payable by or pursuant to plans provided by the Company, plus the
prorated amounts specified in Section 5.12.




5.7. VOLUNTARY TERMINATION BY THE EXECUTIVE. If this Agreement terminates
pursuant to Section 4.7 hereof, the Company shall pay to the Executive any
unpaid amounts of his Base Salary and accrued vacation to the Termination Date
specified in Section 4.7, as the case may be, plus the prorated amounts
specified in Section 5.12.




5.8 TERMINATION BY THE EXECUTIVE FOR GOOD CAUSE. If the Executive terminates his
employment for good cause in accordance with and subject to Section 4.8, then
the Company shall pay the Executive his full Base Salary through the Termination
Date specified in Section 4.4 at the rate in effect at such Termination Date,
plus the prorated amounts specified in Section 5.12;




5.9. EXPIRATION OF THE EMPLOYMENT TERM. If the Executive's employment is
terminated pursuant to Section 4.9, the Company shall pay the Executive the
amount specified in Section 5.4 b. and thereafter the Company shall have no
further obligation to the Executive under this Agreement.




5.10. HEALTH AND MEDICAL PLANS. The Executive shall be entitled to all
continuation of health, medical, hospitalization and other programs during the
period that the Executive is receiving payments





--------------------------------------------------------------------------------

 







under this Agreement and, in all cases, as provided by any applicable law. The
Executive shall also be entitled to receive those benefits as are provided by
the Company to its employees upon termination of employment with the Company.




5.11. INTENTIONALLY OMITTED







5.12. PERFORMANCE BONUS AND EXPENSE REIMBURSEMENT. If the Executive's employment
with the Company is terminated for any reason, other than for Cause ( as
provided in Section 4.1(a) above), the Executive shall be paid, solely in
consideration for services rendered by the Executive prior to such termination,
a bonus with respect to the Company's fiscal year in which the Termination Date
occurs, equal to the Performance Bonus that would have been payable to the
Executive for the fiscal year if the Executive's employment had not been
terminated, multiplied by the number of days in the fiscal year prior to and
including the date of termination and divided by 365. The Executive shall be
entitled to reimbursement for reasonable business expenses incurred prior to the
Termination Date, subject, however to the provisions of Section 3.1.




6. SUCCESSORS; BINDING AGREEMENT.




6.1. SUCCESSORS. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) acquiring a majority
of the Company's voting common stock or any other successor to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “ Company ” shall mean the Company
as previously defined and any successor to its business and/or assets which
executes and delivers the agreement provided for in this Section 6 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.




6.2. BENEFIT. This Agreement and all rights of the Executive under this
Agreement shall inure to the benefit of and be enforceable by the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to him under this Agreement, including all
payments payable under Section 5 “Compensation and Benefits Upon Termination” ,
if he had continued to live, all such amounts shall be paid in accordance with
the terms of this Agreement to the Executive's devisee, legatee, or other
designee or, if there is no such designee, the Executive's estate.




7. CONFLICTS WITH PRIOR EMPLOYMENT CONTRACT. Except as otherwise provided in
this Agreement, this Agreement constitutes the entire agreement among the
parties pertaining to the subject matter hereof, and supersedes and revokes any
and all prior or existing agreements, written or oral, relating to the subject
matter hereof, and this Agreement shall be solely determinative of the subject
matter hereof.







8. NONCOMPETITION; UNAUTHORIZED DISCLOSURE; INJUNCTIVE RELIEF.




8.1. NO MATERIAL COMPETITION.




(a) Except with respect to services performed under this Agreement on behalf of
the Company, and subject to the obligations of the Executive as an officer of
the Company and the employment obligations of the Executive under this
Agreement, the Executive agrees that at no time during the Employment Period or,
for a period of twelve months immediately following any termination of this
Agreement for any reason, for himself or on behalf of any other person, persons,
firm, partnership, corporation or company:




(i) Solicit or accept business from any clients of the Company or its
affiliates, from any








--------------------------------------------------------------------------------

 







prospective vendors, contacts, agents or representatives whose business the
Company or any affiliate of the Company is in the process of soliciting at the
time of the Executive's termination, or from any former clients which had been
doing business with the Company within one year prior to the Executive's
termination;




(ii) Solicit any employee of the Company or its affiliates to terminate such
employee's employment with the Company; or




(iii) Engage in any health care product related business of the types performed
by the Company in the geographical area where the Company is actively doing
business or soliciting business.







8.2. UNAUTHORIZED DISCLOSURE. During the Employment Period and thereafter
following the termination of this Agreement for any reason, the Executive shall
not, without the written consent of the Board or a person authorized by the
Board or as may otherwise be required by law or court order, disclose to any
person, other than an employee of the Company or person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of the Company, any material
confidential information obtained by him while in the employ of the Company with
respect to any of the company's clients, creditors, lenders, investment bankers
or methods of marketing, PROVIDED, HOWEVER, that confidential information shall
not include any information generally known to the public (other than as a
result of unauthorized disclosure by the Executive) or any information of a type
not otherwise considered confidential by persons engaged in the same business or
a business similar to that conducted by the Company, or information required to
be disclosed pursuant to operation of law.




8.3. INJUNCTION. The Company and the Executive acknowledge that a breach by the
Executive of any of the covenants contained in this Section 8 may cause
irreparable harm or damage to the Company or its subsidiaries, the monetary
amount of which may be virtually impossible to ascertain. As a result, the
Executive agrees that the Company shall be entitled to an injunction issued by
any court of competent jurisdiction enjoining and restraining all violations of
this Section 8 by the Executive or his associates, affiliates, partners or
agents, and that the right to an injunction shall be cumulative and in addition
to all other remedies the Company may possess.




8.4. CERTAIN PROVISIONS. The provisions of this Section 8 shall apply during the
time the Executive is receiving Disability payments from the Company as a result
of a termination of this Agreement pursuant to Section 4.2 “Disability” hereof.




9. NON-SOLICITATION.




(a) During the period of Executive’s employment with the Company and for a
period of twelve months after termination of his or her position with the
Company for any reason, Executive shall not, on his or her own behalf or on
behalf of any person, firm or corporation, or in any capacity whatsoever, (i)
solicit any persons or entities with which the Company had investments or was
negotiating investments during the term of Executive’s employment with the
Company, or (ii) induce, suggest, persuade or recommend to any such persons or
entities that they terminate, alter or refrain from renewing or extending their
relationship with the Company or become a client of Executive or any third
party, and Executive shall not himself or herself induce or permit any other
person to approach any such person or entity for any purpose. Should Executive
become aware that any other Executive or third party has engaged in such
conduct, Executive agrees to immediately advise the Company of the circumstances
of such conduct.

















--------------------------------------------------------------------------------

 







10. WORK PRODUCT. Executive agrees that, during the term of Executive’s
employment with the Company or at any time thereafter:




(a) Executive will disclose promptly and fully to the Company all works of
authorship, inventions, discoveries, improvements, designs, processes, software,
or any improvements, enhancements, or documentation of or to the same that
Executive makes, works on or conceives, individually or jointly with others, in
the course of Executive’s employment with the Company or with the use of the
Company’s time, materials or facilities, in any way related or pertaining to or
connected with the present or anticipated business, development, work or
research of the Company or which results from or are suggested by any work he
may do for the Company and whether produced during normal business hours or on
personal time (collectively, “ Work Product ”).




(b) All Work Product of the Executive shall be deemed to be “ work made for hire
” within the meaning of §101 of the U.S. Copyright Act and all rights to
copyrights and other intellectual property rights shall be vested entirely in
the Company. If for any reason the Work Product is deemed not to be “work made
for hire” and its rights to copyright are thereby in doubt, this Agreement shall
constitute an irrevocable assignment by Executive to the Company of all right,
title and interest in the copyright of all Work Product and in other
intellectual property rights created under this Agreement. The parties intend
that any and all copyright and other intellectual property rights in all Work
Product, including without limitation any and all rights of whatever kind and
nature now or hereafter to distribute and reproduce such Work Product in any and
all media throughout the world, are the sole property of the Company. Executive
hereby agrees to assist the Company in any manner as shall be reasonably
requested by the Company to protect the Company’s interest in such copyright
and/or other intellectual property rights and to execute and deliver such legal
instruments or documents as the Company shall request in order for the Company
to register the Company’s worldwide copyright in the Work Product with the U.S.
Copyright Office and to register and protect the Company’s copyright or other
intellectual property rights in the Work Product throughout the world. Likewise,
Executive hereby agrees to assist the Company by executing such other documents
and instruments which the Company deems necessary to enable the Company to
evidence, perfect and protect its rights, title and interest in and to the Work
Product.




(c) Executive shall make and maintain adequate and current written records and
evidence of all Work Product, including drawings, work papers, graphs, computer
records and any other document which shall be and remain the property of the
Company, and which shall be surrendered to the Company upon request and upon the
termination of Executive’s employment with the Company, regardless of cause.




11. GOVERNING LAW. This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of Florida,
without giving effect to the conflicts-of- law provisions thereof, and the
parties hereto agree to submit to the exclusive jurisdiction of the federal and
state courts of the State of Florida located in Broward County; provided however
the parties may bring an action in any appropriate jurisdiction as necessary to
obtain injunctive or equitable relief hereunder. In the event of any dispute
arising in connection with this Agreement, the prevailing party will be
entitled, in addition to any other rights or remedies provided by Florida law,
to recover such party’s costs and expenses and reasonable attorney’s fees.










12. NOTICES. Any notice, demand, consent, agreement, request, or other
communication required or permitted under this Agreement will be in writing and
will be, (i) mailed by first- class mail, registered or certified, return
receipt requested, postage prepaid, (ii) delivered by overnight courier or in
person, or (iii) transmitted by fax, to the Parties at the addresses as follows
(or at such other addresses as will be specified by the Parties by like notice):











--------------------------------------------------------------------------------

 







If to the Company,

If to the Executive, then

then to:

to:

DS Healthcare Group, Inc.

Fernando Tamez










With copy to:




DS Healthcare Group, Inc

Attn: General Counsel



















Each Party may designate by notice in writing a new address to which any notice,
demand, consent, agreement, request or communication may thereafter be given,
served or sent. Each notice, demand, consent, agreement, request or
communication that is mailed, delivered by courier or transmitted in the manner
described above will be deemed received for all purposes at such time as it is
delivered to the addressee (with the return receipt, the courier delivery
receipt or the fax answerback confirmation being deemed conclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.




13. BENEFITS: BINDING EFFECT. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns. Notwithstanding the foregoing, neither party may assign its rights or
benefits hereunder without the prior written consent of the other party hereto.




14. SEVERABILITY. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such invalidity or
unenforceability will not affect the validity and enforceability of the other
provisions of this Agreement and the provision held to be invalid or
unenforceable shall be construed and enforced as nearly as possible according to
its original terms and intent to eliminate such invalidity or unenforceability.




15. WAIVER. Failure of a Party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations of
this Agreement will not be construed to be a waiver of such provisions by such
Party nor to in any way affect the validity of this Agreement or such Party’s
right thereafter to enforce any provision of this Agreement, nor to preclude
such Party from taking any other action at any time which it would legally be
entitled to take.




16. DAMAGES. Nothing contained herein shall be construed to prevent the Company
or the Executive from seeking and recovering from the other damages sustained by
either or both of them as a result of its or his breach of any term or provision
of this Agreement. In the event that either party hereto brings suit for the
collection of any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable court costs and
attorneys' fees of the other, whether such costs and fees are incurred in a
court of original jurisdiction or one or more courts of appellate jurisdiction.








--------------------------------------------------------------------------------

 







17. NO THIRD PARTY BENEFICIARY. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person (other
than the parties hereto and, in the case of the Executive, his heirs, personal
representative(s) and/or legal representative) any rights or remedies under or
by reason of this Agreement. No agreements or representations, oral or
otherwise, express or implied, have been made by either party with respect to
the subject matter of this Agreement which agreements or representations are not
set forth expressly in this Agreement, and this Agreement supersedes any other
employment agreement between the Company and the Executive.




18. BOARD APPROVAL; AGREEMENT. The Company warrants and represents to the
Executive that this Agreement has been approved and authorized by the
Compensation Committee of the Board. No provisions of this Agreement may be
modified, waived or discharged unless such waiver modification or discharge is
agreed to in a writing signed by the Executive and the officer of the Company
which is specifically designated by the Board.




IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the Effective Date defined in Section 1.1.










DS Healthcare Group, Inc. (“ Company ”) 

Fernando Tamez (“Executive”)

 

 

 

 

[dskx_ex10z1002.gif] [dskx_ex10z1002.gif]

[dskx_ex10z1004.gif] [dskx_ex10z1004.gif]







Title:

Chairman,

Compensation

Committee










10






